                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       YOUSIF HASSAN HALLOUM, et al.,                    Case No. 18-cv-04276-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER STAYING ACTION; AND
                                   9             v.                                          DENYING PLAINTIFFS’ MOTION TO
                                                                                             STRIKE
                                  10       WELLS FARGO HOME MORTGAGE, et
                                           al.,                                              Docket Nos. 9, 19
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pro se Plaintiffs Yousif Halloum and Iman Halloum bring this suit against Defendants

                                  14   Wells Fargo Home Mortgage (“Wells Fargo”), Fannie Mae, Caliber Home Loans (“Caliber”), and

                                  15   Trra West Management Services (“Terra West”). Plaintiffs assert ten causes of action: (1)

                                  16   violation of the California Homeowner Bill of Rights, (2) breach of contract, (3) fraudulent

                                  17   inducement, (4) fraud, (5) embezzlement, (6) false pretenses, (7) negligent misrepresentation, (8)

                                  18   duress, (9) negligent infliction of emotional distress, and (10) fraudulent and deceptive business

                                  19   practice. The gravamen of Plaintiffs’ complaint is that the Defendants acted unlawfully in

                                  20   servicing Plaintiffs’ loans and in seeking to foreclose on Plaintiffs’ property, by charging interest,

                                  21   fees, and expenses while Plaintiffs were in bankruptcy proceedings, and by failing to apply trial

                                  22   payments made by Plaintiffs pursuant to a loan modification agreement to the principal balance of

                                  23   their loan. Pending before the Court is a motion dismiss filed by Wells Fargo, Fannie Mae, and

                                  24   Caliber (collectively “Defendants”).

                                  25          Plaintiffs’ complaint here is near-identical to one they have already filed in a pending

                                  26   adversarial action in the Bankruptcy Court for the District of Nevada.1 The first-to-file rule

                                  27
                                       1
                                  28    The Bankruptcy Court dismissed that complaint in July 2018 but granted Plaintiffs leave to
                                       amend most of their claims. Plaintiffs have yet to file an amended complaint.
                                   1   “allows a district court to transfer, stay, or dismiss an action when a similar complaint has already

                                   2   been filed in another federal court.” Alltrade, Inc. v. Uniweld Prod., Inc., 946 F.2d 622, 623 (9th

                                   3   Cir. 1991). The purpose of the rule “is to promote efficiency and to avoid duplicative litigation.”

                                   4   Inherent.com v. Martindale-Hubbell, 420 F. Supp. 2d 1093, 1097 (N.D. Cal. 2006) (citing

                                   5   Alltrade, 946 F.2d at 625). A district court examines three factors in deciding whether to apply

                                   6   the rule: (1) the chronology of the two actions; (2) the identity of the parties involved; and (3) the

                                   7   similarity of the issues at stake. Alltrade, 946 F.2d at 625.

                                   8          Assessing those three factors, it is clear that the first-to-file rule applies here. First, the

                                   9   Nevada bankruptcy action was filed on March 2, 2018, months before this action was filed on July

                                  10   16, 2018. Second, the parties involved in the two cases are identical. Third, the two actions

                                  11   concern the same issues. Plaintiffs assert the same ten causes of action in the Nevada bankruptcy

                                  12   action as in this case, and the allegations supporting each cause of action and the relief sought in
Northern District of California
 United States District Court




                                  13   the two complaints are identical.

                                  14          Where the first-to-file rule applies, a court has discretion to “stay, transfer, or dismiss” the

                                  15   later-filed action. Alltrade, 946 F.2d at 623. Courts have explained that the court of second filing

                                  16   should consider a stay in lieu of dismissal if the court of first filing may be “preparing to transfer

                                  17   its matter to the court of second filing.” Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc., 544

                                  18   F. Supp. 2d 949, 963 (N.D. Cal. 2008). Plaintiffs stated at the hearing that they had already filed

                                  19   in the Nevada Bankruptcy Court a motion to transfer their case to this District. Accordingly, this

                                  20   Court will STAY the instant proceedings pending the Bankruptcy Court’s resolution of Plaintiffs’

                                  21   motion to transfer and/or the merits of their claims.

                                  22          The Court further DENIES Plaintiffs’ motion to strike. See Docket No. 19. That motion

                                  23   argues that Wells Fargo failed to file its motion to dismiss within 21 days from the date of service

                                  24   of the complaint as required by Federal Rule of Civil Procedure 12(a). But Wells Fargo filed its

                                  25   motion to dismiss on September 7, 2018, exactly 21 days after it was served with the complaint on

                                  26   August 17, 2018. See Docket No. 19, Exh. B (proof of service). Plaintiffs assert that they had

                                  27   first attempted to serve Wells Fargo’s current counsel on August 13, 2018, but that counsel

                                  28   refused to accept service. See id., Exh. A. However, at that point counsel was not authorized to
                                                                                           2
                                   1   accept service on behalf of Wells Fargo. See Fed. R. Civ. P. 4(h). Although counsel was

                                   2   representing Wells Fargo in the Nevada bankruptcy proceedings, it had not yet been appointed in

                                   3   the newly-filed action in this Court. Accordingly, counsel properly directed the process server to

                                   4   serve Wells Fargo’s registered agent pursuant to Rule 4(h). See No. 19, Exh. A.

                                   5          This order disposes of Docket No. 19.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: November 16, 2018

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
